IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                     : No. 664
                                          :
PENNSYLVANIA BOARD OF                     : SUPREME COURT RULES DOCKET
                                          :
LAW EXAMINERS                             :


                                     ORDER


PER CURIAM:



             AND NOW, this 30th day of March, 2015, David R. Fine, Esquire, Dauphin

County, is hereby appointed as a member of the Pennsylvania Board of Law Examiners

for a term of three years commencing April 1, 2015.